Case 2:13-cv-05438-ERK-AYS Document 200 Filed 10/28/19 Page 1 of 1 PageID #: 3825




                                                                                           Bryan Freeman
                                                                                   Direct Dial: (612) 672-8375
                                                                                   bryan.freeman@maslon.com

  October 28, 2019

  VIA ECF ONLY
  Hon. Gary R. Brown
  United States Magistrate Judge, Eastern District of New York
  100 Federal Plaza, P.O. Box 9014
  Central Islip, NY 11722-9014

  Re:     Moss v. First Premier Bank, No. 13-cv-5438 (E.D.N.Y.)

  Dear Judge Brown:

  On Thursday, October 24, 2019, Defendant First Premier Bank (“First Premier”) filed its
  response to the letter motion to compel discovery of Plaintiff Deborah Moss (“Moss”). (Doc.
  194, 196, 197.) The response cited within the October 24, 2019 Declaration of Matt Keiper, who
  is the Treasury Services Analytic Specialist for First Premier.

  On October 25, 2019, the next afternoon, counsel for Ms. Moss emailed the undersigned
  indicating that it did not appear that the Declaration of Mr. Keiper had been filed. This was an
  inadvertent error. In response to counsel’s email, we promptly emailed the Declaration to Ms.
  Moss’s counsel and filed the Declaration. (Doc. 199.)

  Respectfully,

  /s/ Bryan R. Freeman

  Bryan R. Freeman

  cc:    All Counsel of Record (via ECF)
